DETAILED ACTION
	This Office Action is based on application 16,672,509 filed 19 October 2020.  Claims 1-20 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 12-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The dependent claims further limit certain generic commands and information (including “first/second test command”, “capacity-related command”, “pass/failure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOH (US PGPub 2003/0167376) in view of SCSI Commands Reference Manual {hereinafter SCSI-CRM} and KARR et al (US PGPub 2011/0119464).

With respect to Claims 1, 11, and 16, KOH discloses a method/bride device/bridge controller for performing access control between a host device (Fig 5, Host Computer) and a memory device (Fig 5, Memory 22), the method being applicable to a bridge device for coupling the memory device to the host device (Fig 5, Controller {‘bridge device’} connects the Host Computer to Memory 22), the memory device comprising a non-volatile (NV) memory, the NV memory comprising at least one NV memory element (Section [0011] – 22 represents a memory for storing data which includes at least one flash memory that is a non-volatile memory), the method comprising: 
(Section [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Test unit ready” command); 
receiving a request command from the host device (Section [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Request Sense” command); 
in response to the request command, returning device-related information to the host device, wherein the device-related information at least indicates existence of the memory device (Section [0067] – the response to the ‘read sense’ command comprises a request sense response packet that informs the host computer of various abnormal operations of the flash drive);
 receiving a second test command from the host device (Section [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Test unit ready” command);
receiving a capacity-related command from the host device (Section [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Read Capacity” command); 
in response to the capacity-related command, reporting a reported logical address (LA) count of the memory device and a reported sector size of the memory device to the host device (Section [0065] – in response to a ‘read capacity’ command, information about the size of one block and information about the total capacity is returned), 
KOH does not appear to explicitly disclose:
in response to the first test command, returning failure information to the host device, wherein the failure information indicates that the bridge device is not ready for serving the host device; 

wherein the reported LA count is different from a real LA count of the memory device, and the reported sector size is different from a real sector size of the memory device; and
performing bi-directional mapping between a memory device side LA format of a set of LAs at the memory device side corresponding to the memory device and a host device side LA format of a set of LAs at the host device side corresponding to the host device during any access operation that the host device performs on the memory device through the bridge device, to allow the host device to access the NV memory in the memory device through the bridge device, wherein the real LA count of the memory device is equal to a number of the set of LAs at the memory device side corresponding to the memory device, and the reported LA count of the memory device is equal to a number of the set of LAs at the host device side corresponding to the host device.  
However, SCSI-CRM discloses:
in response to the first test command, returning failure information to the host device, wherein the failure information indicates that the bridge device is not ready for serving the host device (Page 230 – responses to the ‘TEST UNIT READY’ command include a ‘CHECK CONDITION’ {‘failure information’} status response that may further comprise a ‘NOT READY’ sense key status); and 
in response to the request command, returning device-related information to the host device, wherein the device-related information at least indicates existence of the memory device (Page 230 – responses to the ‘TEST UNIT READY’ command include a ‘GOOD’ {‘pass information’} status response; the response to a ‘medium not present’ would be a ‘CHECK CONDITION’ {‘failure information’} status response, thus a ‘GOOD’ response indicates existence of the medium).

However, KARR discloses:
wherein the reported LA count is different from a real LA count of the memory device, and the reported sector size is different from a real sector size of the memory device (Section [0015] – in response to a ‘read capacity’ command, logical block size may be returned instead of physical block size); and
performing bi-directional mapping between a memory device side LA format of a set of LAs at the memory device side corresponding to the memory device and a host device side LA format of a set of LAs at the host device side corresponding to the host device during any access operation that the host device performs on the memory device through the bridge device, to allow the host device to access the NV memory in the memory device through the bridge device (Section [0019] – the block mapping bridge converts logical block addresses received in host write requests into corresponding logical block addresses in the control circuitry), wherein the real LA count of the memory device is equal to a number of the set of LAs at the memory device side corresponding to the memory device, and the reported LA count of the memory device is equal to a number of the set of LAs at the host device side corresponding to the host device (Section [0019] – the number of logical blocks {‘reported LA count’} equals eight times the number of physical blocks {‘real LA count’}).  
(Section [0015]).  Therefore, it would have been obvious to combine KOH and KARR to obtain the invention as specified in the instant claims.

With respect to Claims 2, 12, and 17, KOH, SCSI-CRM, and KARR disclose the method/bride device/bridge controller each respective parent claim.  KOH further discloses wherein each of the first test command and the second test command is a Test Unit Ready command (Section [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Test unit ready” command), the request command is a Request Sense command (Section [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Request Sense” command), and the capacity-related command is a Read Capacity command (Section [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Read Capacity” command).  

With respect to Claims 3, 13, and 18, KOH, SCSI-CRM, and KARR disclose the method/bride device/bridge controller each respective parent claim.  KOH further discloses wherein each of the first test command and the second test command is a Test Unit Ready command (Section [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Test unit ready” command).
KOH does not appear to explicitly disclose the failure information comprises a reply of Command Status Wrapper (CSW) fail, and the pass information comprises a reply of CSW pass.  
(Page 230 – responses to the ‘TEST UNIT READY’ command include ‘CHECK CONDITION’ {‘failure information’} and ‘GOOD’ {‘pass information’} status responses).

With respect to Claims 4, 14, and 19, KOH, SCSI-CRM, and KARR disclose the method/bride device/bridge controller each respective parent claim, wherein the request command is a Request Sense command (Section [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Request Sense” command), and the device-related information comprises information indicating that storage media is changed (Section [0067] – the response to the ‘read sense’ command comprises a request sense response packet that informs the host computer of various abnormal operations of the flash drive).  

With respect to Claims 5, 15, and 20, KOH, SCSI-CRM, and KARR disclose the method/bride device/bridge controller each respective parent claim.  KOH further discloses wherein the request command is a Request Sense command (Section [0049] – TABLE 1 commands may be sent from a host computer to the flash drive; TABLE 1 includes a “Request Sense” command), and the device-related information comprises information indicating that a Universal Flash Storage (UFS) device is utilized as the memory device (Section [0067] – the response to the ‘read sense’ command comprises a request sense response packet that informs the host computer of various abnormal operations of the flash drive).  

With respect to Claim 6, KOH, SCSI-CRM, and KARR disclose the method of claim 1.

However, KARR discloses wherein the reported LA count of the memory device is a multiple of the real LA count of the memory device (Section [0019] – the number of logical blocks {‘reported LA count’} equals eight times the number of physical blocks {‘real LA count’}).  

With respect to Claim 7, KOH, SCSI-CRM, and KARR disclose the method of claim 6.
KOH does not appear to explicitly disclose wherein the reported LA count of the memory device is eight times the real LA count of the memory device.  
However, KARR discloses wherein the reported LA count of the memory device is eight times the real LA count of the memory device (Section [0019] – the number of logical blocks {‘reported LA count’} equals eight times the number of physical blocks {‘real LA count’}).  

With respect to Claim 8, KOH, SCSI-CRM, and KARR disclose the method of claim 1.
KOH does not appear to explicitly disclose wherein the real sector size of the memory device is a multiple of the reported sector size of the memory device.  
However, KARR discloses wherein the real sector size of the memory device is a multiple of the reported sector size of the memory device (Section [0014] – a logical block size may be 512 bytes {‘reported sector size’} while a physical block size may be 4096 bytes {‘real sector size’}; 4096 bytes / 512 bytes = 8).  

With respect to Claim 9, KOH, SCSI-CRM, and KARR disclose the method of claim 8.
KOH does not appear to explicitly disclose wherein the real sector size of the memory device is eight times the reported sector size of the memory device.  
(Section [0014] – a logical block size may be 512 bytes {‘reported sector size’} while a physical block size may be 4096 bytes {‘real sector size’}; 4096 bytes / 512 bytes = 8).  

With respect to Claim 10, KOH, SCSI-CRM, and KARR disclose the method of claim 8.
KOH does not appear to explicitly disclose wherein the reported sector size of the memory device is equal to 512 bytes, and the real sector size of the memory device is equal to 4096 bytes.  
However, KARR discloses wherein the reported sector size of the memory device is equal to 512 bytes, and the real sector size of the memory device is equal to 4096 bytes (Section [0014] – a logical block size may be 512 bytes {‘reported sector size’} while a physical block size may be 4096 bytes {‘real sector size’}; 4096 bytes / 512 bytes = 8).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                         
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137